IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30181
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RONNY OSBIN CUMMINGS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No. 95-CR-45D
                        - - - - - - - - - -
                          December 18, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Ronny Osbin Cummings appeals from his conviction and

sentence for carjacking in violation of 18 U.S.C. § 2119.    He

argues that his conviction is unconstitutional because it is

based upon an insufficient nexus with interstate commerce, that

he received ineffective assistance of counsel, that the district

court’s assessment of a two-level increase pursuant to U.S.S.G.

§ 2B3.1(b)(1)(B) violated principles of double jeopardy, and that

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30181
                                - 2 -

the district court erred by increasing his offense level by two

pursuant to § 3A1.1 because his victim was unusually vulnerable.

We have reviewed the record and find no reversible error.   The

factual resume provides that the vehicle had moved in interstate

commerce, and Cummings does not challenge the sufficiency of the

factual resume on appeal.   The district court did not err by

increasing Cummings’ offense level pursuant to § 2B3.1(b)(1)(B).

See United States v. Hawkins, 87 F.3d 722, 724-28 (5th Cir.

1996).   Neither did the district court err by increasing

Cummings’ offense level by two pursuant to § 3A1.1 because his

victim was unusually vulnerable.    See United States v. Kuban, 94

F.3d 971, 975 (5th Cir. 1996).   Finally, the court declines to

address Cummings’ claim of ineffective assistance of counsel,

although without prejudice to Cummings’ right to raise the issue

in a 28 U.S.C. § 2255 motion.    Accordingly, the judgment of the

district court is AFFIRMED.